Citation Nr: 0213861	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  01-00 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.

2.  Entitlement to an effective date earlier than March 9, 
2000 for assignment of a rating higher than 10 percent for 
PTSD.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO).

Procedural history

The veteran had active service from November 1942 to January 
1946.

The veteran was granted service connection for a psychiatric 
disorder in a July 1949 rating decision and was awarded a 10 
percent disability rating, effective from February 24, 1949.  

In March 2000, the veteran filed for an increase in the 
assigned disability rating.  In a May 2000 rating decision, 
the RO increased the rating to 50 percent.  The veteran 
disagreed with the May 2000 rating decision as to both the 
rating assigned and to the effective date of the increased 
rating.  The appeal was perfected with the timely submission 
of the veteran's substantive appeal (VA Form 9) in December 
2000.  

Other issues

The Board observes that in a September 2000 rating decision, 
the RO issued decisions on five other issues and in a 
November 2001 rating decision the RO  issued decisions on 
three other issues.  Appeals have not been perfected as to 
any of those eight issues.  Only the issues of entitlement to 
an increased disability rating for PTSD and entitlement to an 
earlier effective date for an increased rating for PTSD are 
currently in appellate status and will be addressed in this 
decision.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by moderate to serious 
social and industrial impairment, as reflected by GAF scores 
from 50 to 60.

2.  The veteran's claim for an increased evaluation for his 
psychiatric disorder was received on March 9, 2000.

3.  The evidence of record indicates that it was not 
ascertainable that the veteran was entitled to an evaluation 
in excess of 10 percent for his service-connected psychiatric 
disorder prior to March 9, 2000.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating for PTSD in excess 
of the currently assigned 50 percent have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001).

2.  Under governing law, the earliest effective date that can 
be assigned for an award of a disability rating higher than 
10 percent for PTSD is March 9, 2000.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.400(o)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to a higher disability 
rating for his service-connected PTSD, which is currently 
evaluated as 50 percent disabling.  He is also seeking 
entitlement to an effective date earlier than March 9, 2000 
for the assignment of an increased rating.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters  and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  [A letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA.]

In March 2000, the RO sent the veteran a letter, which set 
forth the respective responsibilities of VA and the veteran 
with respect to obtaining evidence.  The veteran was 
specifically informed of the evidence he was expected to 
submit, i.e., private treatment records showing findings, 
diagnoses and prognoses for the claimed condition.  He was 
also informed that the RO would obtain medical evidence kept 
by VA and would schedule him for a VA examination.  The 
veteran was informed that the RO had already requested 
specific VA outpatient treatment records, and that the RO 
would assist him in obtaining other records if he provided 
the proper locations and dates of treatment.  The RO again 
notified the veteran in September 2000 and in August 2001 
that it had requested additional VA treatment records on his 
behalf.

The veteran was also notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claims, by the May 2000 
rating decision, by the September 2000 SOC, and by the 
November 2001 supplemental statement of the case (SSOC).

In short, the Board believes that the provisions of the VCAA 
have been effectively complied with through these 
communications from the RO to the veteran.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, in response to the veteran's claim, the RO 
requested and obtained the veteran's service medical records 
and outpatient treatment records.  The veteran was afforded 
VA examinations in April 2000 and May 2001.  There is no 
indication that there exists any evidence which has a bearing 
on this case which has not been obtained.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The veteran 
indicated on his VA Form 9 that he did not desire a personal 
hearing.  However, he has submitted his contentions in 
writing.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

1.  Entitlement to an increased disability rating for PTSD, 
currently evaluated as 50 percent disabling.

The veteran is seeking an increased disability rating for his 
service-connected PTSD.  His disability is currently assigned 
a 50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2001) [PTSD].


Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Schedular criteria

Under Diagnostic Code 9411 [PTSD], the following levels of 
disability are included.

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).



GAF

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).  A 
score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  A score of 11 to 20 denotes 
some danger of hurting one's self or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement) or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication (e. g., largely incoherent or 
mute).  A GAF score of 1 to 10 is assigned when the person is 
in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the DSM-IV, 
for rating purposes].

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2001).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims 
(Court) (previously the Court of Veterans' Appeals) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein [holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.]  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

Analysis

(i.)  Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).

One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2001), but at 
other times has been rated under Diagnostic Code 9417 
[depersonalization disorder].  Although Diagnostic Code 9411 
pertains specifically to PTSD, all mental disorders, 
including PTSD and depersonalization disorders, are rated 
under the same criteria in the rating schedule.  Therefore, 
rating under another diagnostic code would not produce a 
different result.  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be 
more appropriate and the veteran has not requested that 
another diagnostic code should be used.  Accordingly, the 
Board concludes that the veteran is appropriately rated under 
Diagnostic Code 9411.

(ii.)  Schedular rating

The veteran's service-connected psychiatric disability is 
currently evaluated as 50 percent disabling.  As discussed 
above, the Board must determine whether the veteran's 
symptoms more nearly approximate the criteria for a 70 
percent level or higher.  If they do not, then a higher 
rating may not be awarded under this diagnostic code.  See 
38 C.F.R. § 4.7.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, 
finds that the veteran's overall level of symptomatology is 
not consistent with that enumerated for a 70 percent rating 
or higher.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
notes in this connection that there is no relevant evidence 
of record for many years until approximately the time the 
veteran filed his claim of entitlement to an increased 
disability rating in March 2000.   

With reference to the criteria for a 70 percent evaluation, 
listed above, the Board notes that there is no evidence of 
such symptoms as neglect of personal appearance and hygiene; 
in April 2000, the veteran was noted to be clean and neat.  
There is no evidence of obsessional rituals which interfere 
with routine activities; in April 2000, the VA examiner found 
no evidence of delusions, obsessions or perceptual 
abnormalities.  The evidence does not show suicidal ideation; 
in April 2000, the veteran denied suicidal ideation and 
attempts, and the examiner found no evidence of suicidal or 
homicidal ideation.  

Although the veteran stated in April 2000 that there had been 
multiple incidents in his life where he lost contact with 
reality and lost track of time, he further veteran stated 
that these episodes had become less frequent and that the 
last occurred in 1991.  Spatial disorientation does not 
appear to be a current or a prominent feature of his PTSD.

During the April 2000 VA examination, the veteran's speech 
was noted as being within normal limits and was logical, 
coherent and goal directed.  In May 2001, the VA examiner 
described his speech as spontaneous and moderate.  There is 
no evidence to support a finding that his speech has been 
intermittently illogical, obscure, or irrelevant.

The veteran stated in April 2000 and in May 2001 that he 
startled easily.  He also has described periods of 
nervousness.  This evidence has been considered; however, 
near-continuous panic has not been demonstrated.  In May 
2001, the VA examiner found that his mood and affect were 
depressed.  However, the Board does not find that this or any 
other evidence of record can support a finding of depression 
affecting the ability to function independently, 
appropriately and effectively.

The veteran has reported irritability and anger, which in 
April 2000 he stated had been with him most of his life.  In 
May 2001, the VA examiner found him to display an irritable 
attitude, and the veteran reported feelings of anger and 
significant bouts of irritability, but with great improvement 
in these symptoms.  In a September 2000 outpatient treatment 
report, the veteran described an incident where he caught his 
family watching a war movie and took the tape and threw it 
across the room.  This evidence establishes an ongoing 
problem with anger and certainly demonstrates a level of 
irritability that may be out of proportion to the situation, 
but it does not appear to rise to the level of impaired 
impulse control, such as unprovoked irritability with periods 
of violence.

In April 2000, the veteran was found by the VA examiner to 
exhibit moderate to severe inability to relate to others.  
The Board notes that in the same examination, the veteran 
stated that he was able to make friends but could not feel 
close to them.  As will be discussed below, the veteran's 
primary impairment in regard to employment appears to be his 
difficulty working with others.  The Board finds that, while 
the evidence clearly shows some difficulty in relating to 
others, the evidence does not support the finding of an 
inability to establish and maintain relationships.  The Board 
notes that the veteran was married to his first wife from the 
age of 18 until her death in 1991, and currently reports a 
close relationship with a girlfriend.  In May 2001, he stated 
that this relationship helped him to better relate to others.  
The veteran also reported that he would talk with neighbors 
and would occasionally shoot pool with friends.  He also 
stated that he did not like to be alone.  In the Board's 
view, this evidence is not reflective of an inability to 
establish and maintain relationships, but shows a definite 
ability to do so, within certain limits and with certain 
deficiencies.  

The Board also notes a finding in May 2001 that the veteran's 
condition was stable, with improvement in some areas.  In 
April 2000, the veteran described improvement in some aspects 
of his disorder, such as being unable to fish due to certain 
unpleasant memories and thoughts, but learning ways to cope 
with his aversion to the point where he could now deal with 
it.  Also, he stated that he was once unable to watch certain 
foods being prepared, but that he had overcome this aversion 
as well.

As to employment, the Board notes a finding in May 2001 that 
the veteran was retired.  In April 2000, the veteran stated 
that he was unable to work with others, and the VA examiner 
found that PTSD likely impaired his occupational advancement.  
In an April 2000 outpatient treatment record, the veteran 
related problems with keeping a job.  He stated that he 
started his own company, but it failed due to his PTSD.  The 
Board finds that the evidence as to employment is more 
consistent with the 70 percent level, showing difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting), than it is with the 50 percent level, 
described as a difficulty in establishing effective work 
relationships; however, the Board must base its conclusion on 
the veteran's overall level of impairment, and not just to 
his performance in a single area.  

The medical findings reported in the record and the veteran's 
descriptions of his own disability appear to be generally 
consistent and appear to be consistent with GAF scores of 50 
recorded in April 2000 and May 2001 and a score of 60 
recorded in June 2000.  The veteran's GAF scores reflect 
moderate to serious social and industrial impairment.  This 
is consistent with the diagnosis rendered in the April 2000 
VA examination of moderate to severe PTSD.  See 38 C.F.R. 
§ 4.130; see also Carpenter at 243 (veteran was rated at 50 
percent for PTSD, and his GAF score was 55 to 60, 
corresponding to moderate difficulty in social and 
occupational functioning, under DSM IV).  

The Board has also considered whether a higher 100 percent 
rating is appropriate; however, for many of the reasons 
already discussed, the evidence does not support a conclusion 
that the veteran has symptoms of total occupational and 
social impairment which would warrant the assignment of a 100 
percent disability rating.  With reference to the criteria 
listed above, the evidence does not show such symptoms as 
persistent delusions or hallucinations; grossly inappropriate 
behavior; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); or memory loss for names of close relatives, own 
occupation or own name.

In determining that a 100 percent disability rating is not 
warranted, the Board relies on the veteran's own statements 
and on the medical evidence of record.  As to the former, the 
veteran himself does not appear to endorse symptoms of the 
overall severity required for a 100 percent rating.  As 
discussed above, the veteran stated that he was able to make 
friends but could not feel close to them.  The board also 
notes the discussion above in regard to the veteran's 
relationship with his girlfriend, neighbors and friends.

In April 2000, the veteran claimed his concentration was 
erratic; however, his speech was found to be within normal 
limits, logical, coherent, and goal directed.  His judgment 
was found to be good, although he was somewhat concrete on 
abstract thinking and showed a moderate constriction in 
interests.  In September 2001 his thought process was stated 
as tangential with an agenda, but his speech was spontaneous 
and moderate.  The Board finds that, on the whole, this 
evidence demonstrates some degree of impairment in thought 
processes or communication, but does not demonstrate gross 
impairment as required at this level.  

Although the veteran has consistently complained of 
irritability and anger, and in his December 2000 VA Form 9, 
stated that he had experienced past transitory homicidal 
ideation, the Board notes that in April 2000 he was found not 
to exhibit suicidal or homicidal ideation, and there is no 
evidence that he has ever attempted to harm himself or 
others.

Although, in April 2000, the veteran described multiple 
incidents in his life where he lost contact with reality and 
lost track of time, he stated that they were becoming less 
frequent and that the last such incident occurred in 1991.  
The examiner found him to be alert and oriented times three  
This evidence does not support a finding that the veteran is 
disoriented to time or place or that this is a prominent 
feature of his disorder.

In denying a 100 percent rating, the Board places great 
weight on the evaluations of the trained psychiatrists who 
have interviewed the veteran.  The GAF scores assigned have 
ranged from 50 to 60, which as discussed above are generally 
consistent with moderate to serious impairment.  There have 
been assigned no lower GAF scores and there is no indication 
of behavior or impairment in functioning consistent with 
lower GAF scores.

The evidence thus does not support a finding of total 
occupational and social impairment.  In essence, the 
objective evidence does not disclose the impairment of 
thought processes required for the assignment of a 100 
percent rating, and the veteran himself does not appear to 
contend that his thought processes are impaired to that 
extreme.

The Board observes in passing that although the regulation 
pertaining to extraschedular ratings, 38 C.F.R. § 3.321(b), 
was provided to the veteran in the November 2000 supplemental 
statement of the case, the veteran has never requested and 
the RO has never considered the matter of an extraschedular 
rating.  The Board is therefore not permitted to address 
entitlement to an extraschedular rating.  
See VAOPGCPREC 6-96 (August 16, 1996); Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against a showing that the 
veteran's PTSD warrants an increased disability.  The benefit 
sought on appeal is accordingly denied.

2.  Entitlement to an effective date earlier than March 9, 
2000 for a rating higher than 10 percent for PTSD

Pertinent law and regulations 

Effective dates - in general 

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (o)(1) 
(2001).  Unless otherwise provided, the effective date of an 
award of increased evaluation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of the application therefor.  38 U.S.C.A. § 
5110(a) (West 1991); 38 C.F.R. § 3.400(o)(1) (2001); Harper 
v. Brown, 10 Vet. App. 125 (1997). 

If, however, the claim is filed within one year of the date 
that the evidence shows that an increase in disability has 
occurred, use the earliest date as of which an increase is 
factually ascertainable (not necessarily the date of receipt 
of the evidence).  38 C.F.R. § 3.400(o)(2) (2001).  See also 
Harper at 126-27.  Evidence contained in the claims file 
showing that an increase was ascertainable up to one year 
before the claim was filed will be dispositive.  Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).

Under 38 C.F.R. §§ 3.155 and 3.157 a treatment record can 
constitute a claim for increase.  For private treatment 
records, it is the date of receipt by VA that is critical; 
for VA treatment records, it is the date of treatment.

Analysis

The veteran contends in his July 2000 notice of disagreement 
that he is entitled to a rating higher than 10 percent back 
to 1981.  In essence, he contends that his actual level of 
disability approximated 50 percent from that time forward.  
However, as stated above, unless otherwise provided, the 
effective date of an award of increased evaluation shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(o)(1) 
(2001).

The Board observes that in January 1984, the veteran filed a 
claim for an increased rating for his service-connected 
psychiatric disability.  His claim was denied in an April 
1984 rating decision of the RO in Chicago, Illinois.  The 
veteran was informed of that denial by letter from the 
Chicago RO dated May 1, 1984.  He did not appeal that 
decision, and it is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  The next reference to the increased rating issue 
in the file is a claim from the veteran which was received on 
March 9, 2000.  

The veteran filed his formal claim for an increased 
disability rating at the RO on March 9, 2000. The Board has 
examined the record to determine whether there is evidence 
reflecting either an informal claim under provisions of 
38 C.F.R. § 3.155 or hospitalization or examination for PTSD 
under provisions of 38 C.F.R. § 3.157, within one year prior 
to the March 2000 claim.  

With respect to the existence of a claim prior to March 9, 
2000, there were no communications from or on behalf of the 
veteran for many years prior to the March 9, 2000 claim.  
Indeed, prior to March 2000, the last communication from the 
veteran was a May 1990 direct deposit sign-up form.  Further, 
there is nothing of record that could be interpreted as a 
communication or action indicating an intent to apply for an 
increased rating before the March 2000 claim.  In addition, 
although there are outpatient treatment reports from the 
period prior to March 2000, these do not reference the 
veteran's service-connected PTSD or other psychiatric 
disability.  There is no report of examination or 
hospitalization for PTSD prior to March 2000.  

In short, because there is no earlier formal or informal 
claim of entitlement to an increased disability rating for 
the veteran's service-connected psychiatric disability at any 
time after the finally denied 1984 RO decision, the date of 
receipt of the veteran's formal claim of entitlement to an 
increased disability rating, March 9, 2000, is the earliest 
date that can be considered as the date of claim.

The determination of the date of filing of a claim for an 
increased rating does not end the Board's inquiry, however.  
Under applicable laws and regulations, if an increase in 
disability occurred within one year prior to the date of 
claim, the increase is effective as of the date the increase 
was "factually ascertainable." 
See 38 U.S.C.A. 5110(b)(2) (West 1991); 38 C.F.R. 3.400 
(o)(1)(2) (2001).  Therefore, the Board must review the 
evidence of record in order to determine whether an 
ascertainable increase in disability occurred during the 
period from March 9, 1999 to March 9, 2000, that is, whether 
the evidence establishes that the veteran's PTSD was shown to 
be of such severity as to meet the criteria for a rating 
higher than 10 percent under Diagnostic Code 9411 at some 
point during the year prior to March 9, 2000.


After review of the medical evidence of record, and for 
reasons expressed immediately below, the Board is unable to 
find any evidence which establishes that it was factually 
ascertainable that the symptomatology associated with the 
veteran's psychiatric disorder met the criteria for a 50 
percent evaluation, or for a 30 percent evaluation under 
38 C.F.R. § 4.130 at any point during the year prior to March 
9, 2000.

The medical evidence dated during this time period consists 
of VA treatment reports showing ongoing treatment of 
primarily physical complaints.  A February 1999 treatment 
report showed a hallucination reaction, but this was 
attributed to a medication that was administered for a 
respiratory infection.  It appears that the veteran did not 
seek treatment for his service-connected PTSD until after he 
filed his claim in March 2000.  Of record is a report dated 
May 2000 which indicated that the veteran had attended his 
first PTSD support group session. 

Accordingly, it is not factually ascertainable from the 
evidence of record that the veteran's service-connected 
psychiatric disorder met the criteria for a disability 
evaluation higher than 10 percent during the time period from 
March 9, 1999 to March 9, 2000.  See 38 U.S.C.A. § 5110(b)(2) 
(West 1991); 38 C.F.R. § 3.400(o)(2) (2001).

In short, for the reasons and bases above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to an effective date 
earlier than March 9, 2000 for a rating higher than 10 
percent for PTSD.  The veteran's claim is therefore denied.





CONTINUED ON NEXT PAGE


ORDER

The claim of entitlement to a disability rating for PTSD 
higher than 50 percent is denied.

Entitlement to an effective earlier than March 9, 2000 for a 
rating higher than 10 percent for PTSD is denied.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

